Case: 10-40470 Document: 00511371861 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011

                                       No. 10-40470                         Lyle W. Cayce
                                                                                 Clerk

DAVID O. WOSSUM; SANDRA O. WOSSUM,

                                                   Plaintiffs-Appellants
v.

CLUB CAR, INC; INGERSOLL-RAND COMPANY,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:09-CV-105


Before GARZA, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.